Appeal from a judgment of the Supreme Court, Suffolk County (Copertino, J.), entered October 8, 1982, which, inter alia, granted an application to direct the Suffolk County Board of Elections to omit an advisory referendum regarding the Shoreham Nuclear Power Plant from the ballot of November 2, 1982. Judgment affirmed, without costs or disbursements. We agree with the conclusion of Special Term that in the absence of express constitutional or statutory authority, the County of Suffolk may not provide for an advisory referendum. No such authority exists. Hence, the Suffolk County Legislature is without authority to place the proposed referendum on the general election ballot. Mollen, P. J., Damiani, Niehoff, Rubin and Boyers, JJ., concur.